Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
wherein the drain pan is provided with a centering device on a bottom wall of the drain pan for positioning the tank water heater at a predetermined position inside the drain pan in claim 12. This uses the nonce term device modified by functional limitations of center and for positioning the tank water heater at a predetermined position inside the drain pan. This is interpreted as a circular mechanical structure or a plurality of protrusions or sections which are shaped to closely follow the external shape of the tank water heater per Paragraph 0063. 
Claim 30 recites “a holding device which secures the tank water heater within the packaging”. This uses the nonce term device modified by functional language holding and which secures the tank heater within the packaging. This is interpreted to be Styrofoam or any other suitable material per Paragraphs 0066 and 0067.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 12, 15, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20190145661 to Gardner et al. (Gardner) in view of U.S. Patent 4007694 to Fowler et al. (Fowler).
Regarding claim 5, Gardner teaches a tank water heater (1522, Figure 15); and a drain pan (Figure 2); wherein the drain pan is provided with support legs on its bottom side (212, Figure 2).

Fowler teaches wherein the bottom side of the drain pan is provided with an iso-grid reinforcement structure (19 and 19a, Figure 2) and wherein the drain pan is made of plastic with integrally molded support legs (Col. 3 lines 11-16 and Col. 2 lines 61-66) and wherein the support legs include at least a first support leg, a second support leg, a third support leg, and a fourth support leg arranged on the perimeter of the drain pan, wherein the support legs are arranged at a distance from each other, the first support leg being arranged at a first distance from the second support leg, the second support leg being arranged at a second distance from the third support leg, the third support leg being arranged at a third distance from the fourth support leg, and the fourth support leg being arranged at a fourth distance from the first support leg, the distance between the support legs enabling different types of lifting means to enter below the drain pan, wherein the first distance is equal to the third distance, the second distant is equal to the fourth distance and the first distance is larger than the 

    PNG
    media_image1.png
    309
    517
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of Fowler to provide wherein the bottom side of the drain pan is provided with an iso-grid reinforcement structure and wherein the drain pan is made of plastic with integrally molded support legs and wherein the support legs include at least a first support leg, a second support leg, a third support leg, and a fourth support leg arranged on the perimeter of the drain pan, wherein the support legs are arranged at a distance from each other, the first support leg being arranged at a first distance from the second support leg, the second support leg being arranged at a second distance from the third support leg, the third support leg being arranged at a third distance from the fourth support leg, and the fourth support leg being arranged at a fourth distance from the first support leg, 
Regarding claim 9, Gardner teaches wherein the bottom wall of the drain pan is flat in the area on which the tank water heater rests in the drain pan (shown in Figure 2).
Regarding claim 12, Gardner teaches wherein the drain pan is provided with a centering device on a bottom wall of the drain pan for positioning the tank water heater at a predetermined position inside the drain pan (210, Figure 2).
Regarding claim 15, Gardner teaches a tank water heater (1522, Figure 15); and a drain pan (Figure 2) provided with a sensor holder configured to hold a sensor (510, Figure 5).
Regarding claim 16, Gardner teaches wherein the sensor holder accommodates the sensor at predefined distance above an inner surface of a bottom wall of the drain pan (shown in Figures 5 and 8).
Regarding claim 28, Gardner is silent on a further support leg arranged at the center of the drain pan.
Fowler teaches a further support leg arranged at the center of the drain pan (shown in the center of Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of Fowler to provide a further support leg arranged at the center of the drain pan. Doing so would reinforce the device allowing it to support more weight and would provide a device that provides adequate structural integrity and stability while allowing for easy movement of the device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner and Fowler in view of U.S. Patent 6718788 to Shuck (Shuck).
Regarding claim 13, Gardner is silent on wherein the drain pan is provided with a discharge port.
Shuck teaches wherein the drain pan is provided with a discharge port (24, Figure 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of Shuck to provide wherein the drain pan is provided with a discharge port. Doing so would allow the drain pan to be emptied.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner and Fowler in view of Water Heaters to OptiLedge (OptiLedge).
Regarding claim 29, Gardner is silent on a packaging which is attached to the drain pan using straps.
OptiLedge teaches a packaging (box shown in the Figures) which is attached to the drain pan using straps (attached by surrounding the entire device using black straps shown in the top two rows of Figures). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of OptiLedge to provide a packaging which is attached to the drain pan using straps. Doing so would allow the device to be shipped.
Regarding claim 30, Gardner is silent on a holding device which secures the tank water heater within the packaging.
OptiLedge teaches a holding device which secures the tank water heater within the packaging (cardboard and plastic shown in the third row of pictures). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of OptiLedge to provide a holding device which secures the tank water heater within the packaging. Doing so would allow the device to be shipped.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/24/21